Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of 5/17/22 has been considered.  Claims 1-4, 8-11 and 15-18 have been assigned to the election; leaving claims 5-7, 12-14, 19-21 withdrawn.  The restriction is now final.
Claim Objections
Claims 2, 9, 16 are objected to because of the following informalities:  In line 2 of each claim, it appears that “from”, second occurrence, should be –to--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. 20140252166 in view of Foerster et al. DE 2461847, Hardy et al. 3301343 and Barclay 2151004.
Referring to Smith, there is disclosed a helicopter with float kits 120, being susceptible to roll-over subsequent a water landing, figs. 3, 4.  Foerster discloses a ship comprising a deployable keel 1, 2 having ballast on the end thereof, figs. 1, 2; while Hardy introduces a deployable keel made of fabric, paras. 2, 20, claim 4.  With this collective knowledge, one of ordinary skill could have obviously contrived of and manufactured a retractable/deployable cloth keel system to be installed within the structure of Smith’s aircraft, see Barclay for example, to thereby establish the predictable result of preventing roll-over of said aircraft upon a water landing.  Therefore, the applicant’s claimed deployable keel for an aircraft does not distinguish over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P ELLIS whose telephone number is (571)272-6914. The examiner can normally be reached normal business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Collins can be reached on 571.272.6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                 /CHRISTOPHER P ELLIS/                                                                                                                        Primary Examiner, Art Unit 3644